Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as April 3, 2019, the actual filing date, there being no earlier priority applications.
The claims originally filed April 3, 2019 are entered, currently outstanding, and subject to examination.
This action is in response to the information disclosure statement/IDS filing of June 26, 2019.
Claims 1-19 are currently pending.
No claims have been cancelled.
No claims have been withdrawn.
Claims 1-19 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.


Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 14, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0059740 of Perkins et al. (Perkins).
WITH RESPECT TO CLAIM 1, Perkins (Figs. 4A and 2, including associated text, e.g. ¶¶ 30, 37 et seq.) discloses an assembly of glass tubes (the smaller tubes of Fig. 4A) arranged in a predetermined pattern for drawing into a hollow core optical fiber (¶ 29, "At 230, the stack inserted in the tube is drawn down to fiber.") including a cladding structure comprising a periodic array of air holes, the assembly comprising

a core tube positioned at a central location within a central spacing of diameter d created within a collection of the plurality of capillary tubes (¶ 37, "a central main channel having inner diameter D1"),
the combination of the plurality of capillary tubes and the core tube collected to create an array structure (per Fig. 4A),
wherein selected ones of the plurality of capillary tubes and the core tube are sized to minimize an interstitial spacing between the core tube at a set of capillary tubes around an outer periphery of the core tube (same product, same function – see below).
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Perkins as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.
Below, this analysis is referred to as “same product/same features”. Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed 
WITH RESPECT TO CLAIM 2, Perkins as set forth above discloses the assembly as defined in claim 1 including one wherein
the selected ones of the plurality of capillary tubes and the core tube include an over-sized core tube comprising a diameter of (d+∆d).
Per Fig. 4A, the central tube is seen to have a diameter of d+∆d.
WITH RESPECT TO CLAIM 3, Perkins as set forth above discloses the assembly as defined in claim 1 including one wherein
the selected ones of the plurality of capillary tubes and the core tube include a first set of capillary tubes disposed around the core tube having a diameter less than a second set of capillary tubes forming the remainder of the plurality of capillary tubes.
Per Fig. 4a, the capillary tubes 145’’ around the central tube are compressed and deformed, giving them a diameter less than that of the remaining tubes not deformed.
WITH RESPECT TO CLAIM 4, Perkins as set forth above discloses the assembly as defined in claim 1 including one wherein
the selected ones of the plurality of capillary tubes and the core tube include a set of non-circular capillary tubes disposed around the core tube.
Per Fig. 4a, the capillary tubes 145’’ around the central tube are compressed and deformed, giving them a non-circular shape.
WITH RESPECT TO CLAIM 5, Perkins as set forth above discloses the assembly as defined in claim 1 including one wherein
the selected ones of the plurality of capillary tubes and the core tube including 
Per Fig. 4A, the central tube is seen to have a diameter of d+∆d.
Per Fig. 4a, the capillary tubes 145’’ around the central tube are compressed and deformed, giving them a diameter less than that of the remaining tubes not deformed.
WITH RESPECT TO CLAIM 6, Perkins as set forth above discloses the assembly as defined in claim 1 including one wherein the assembly further comprises
at least one shunt tube disposed within the array structure at a location displaced from the core tube (the two flanking tubes on the left and right of the central one are seen as shunt tubes),
for out-coupling selected propagating optical modes from the hollow core region (¶ 37, "The shunt channels allow unwanted modes in the central channel to leak out into the cladding of the hollow-core fiber.").
WITH RESPECT TO CLAIM 7, Perkins as set forth above discloses the assembly as defined in claim 6 including one wherein
the at least one shunt tube exhibits an enlarged diameter (per Fig. 4A) for minimizing interstitial spacing between the at least one shunt tube and capillary tubes of the plurality of capillary tubes disposed adjacent to the at least one shunt tube (same product/same features).
WITH RESPECT TO CLAIM 8, Perkins as set forth above discloses the assembly as defined in claim 7 including one wherein

Per Fig. 4A, the capillary tubes 145’’ around the central tube are compressed and deformed, giving them a diameter less than that of the remaining tubes not deformed. These deformed capillary tubes are also between the core tube and the flanking shunt tubes.
WITH RESPECT TO CLAIM 9, Perkins as set forth above discloses a method of fabricating a microstructured core rod for a hollow core photonic bandgap optical fiber, comprising:
a) arranging a stack of capillary tubes in an initial lattice configuration including a central hollow area of a predetermined diameter d (Fig. 4A);
b) placing an over-sized core tube in the central hollow area, the over-sized core tube having a diameter d+∆d such that a set of capillary tubes surrounding the over-sized core tube re-position closer together than the initial lattice configuration (¶ 30, "As another example, a channel that has a larger diameter than diameters of the plurality of channels of hollow-core fiber structure 145' can be formed by inserting an extra, larger tube into the bundle of capillaries to define the larger diameter channel."); and
c) drawing the arrangement formed in step b) (¶ 29, "At 230, the stack inserted in the tube is drawn down to fiber.") into the microstructured core rod with the over-sized core tube forming a core wall comprising essentially uniformly spaced-apart nodes with substantially uniform length struts formed therebetween.

WITH RESPECT TO CLAIM 14, Perkins as set forth above discloses the method as defined in claim 9 including one wherein step a) includes:
forming additional hollow shunt areas spaced apart from the central hollow area,
the additional hollow areas having a diameter dshunt<d.
Per Fig. 4A, the flanking shunt tubes are of smaller diameter than the core. ¶ 37, "Here, the multiple channels include a central main channel having inner diameter D1, and two smaller side channels or "shunt" channels having inner diameter D2<D1."
WITH RESPECT TO CLAIM 19, Perkins as set forth above discloses a method of fabricating a microstructured core rod for a hollow core photonic bandgap optical fiber, including one comprising:
arranging a stack of capillary tubes in an initial lattice configuration including a central hollow area of a predetermined diameter d (Figs. 2 and 4A),
the stack of capillary tubes including a set of non-circular capillary tubes (Fig. 4A is seen to also result from non-circular capillary tubes. See also changes in shape, below) positioned immediately adjacent to the central hollow area and a set of circular capillary tubes positioned at remaining locations to form the initial lattice configuration;
placing a core tube in the central hollow area,
wherein the set of non-circular capillary tubes are disposed in a close-packed formation with the core tube,

drawing the close-packed lattice into the microstructured core rod with the core tube forming a core wall comprising uniformly spaced-apart nodes with uniform length struts formed therebetween.
The method of claim 19 is seen to arise from a device constructed according to claim 4, above.
Further, changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant [i.e., contributes to the art]. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B). This is particularly true when the specification gives little or no description of why such changes in shape are unique, unpredictable, advantageous, or the like. No disclosure is given in the application with regards to the significance of the non-circular shape of the capillary tubes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Perkins as set forth above.
WITH RESPECT TO CLAIM 10, Perkins as set forth above discloses the method 
∆d is in the range of about 2-10% of d.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP § 2144.04(IV).
The resulting microstructured core rod of claim 10 departs from that of claim 9 only with regards to the relative dimensions, the claimed device is not patentably distinct from the prior art device of Perkins as set forth above as set forth above.
Below, this analysis is referred to as “relative size”.
WITH RESPECT TO CLAIM 11, Perkins as set forth above discloses the method as defined in claim 10 but not one wherein
∆d is in the range of about 8%.
Relative size.
WITH RESPECT TO CLAIM 12, Perkins as set forth above discloses the method as defined claim 10 but not one wherein
∆d is in the range of about 3-5%.
Relative size.
WITH RESPECT TO CLAIM 15, Perkins as set forth above discloses the method as defined in claim 14 but not one wherein the method further includes
the step of placing over-sized shunt tubes in each additional hollow shunt area 
Perkins discloses the use of an over-size central tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use other oversized tubes along the lines of Perkins in a system according to Perkins as set forth above in order to controllably alter optical properties and/or distribution of adjacent components, just as for the central tube. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a holey or photonic crystal fiber) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
WITH RESPECT TO CLAIM 16, Perkins as set forth above discloses the method as defined in claim 15 including one wherein step a) includes:
placing a first set of capillary tubes of a diameter da in areas between the over-sized core tube and the over-sized shunt tubes; and
placing a second set of capillary tubes of a diameter db around the first set of capillary tubes to form the initial lattice configuration.
All the sets of capillary tubes are seen to have diameters and the first set of capillary tubes in areas between the over-sized core tube and the over-sized shunt tubes are seen to have a diameter da. The second set of capillary tubes around the first set of .

Claims 13, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Perkins as set forth above in view of U.S. Patent Application Publication No. 2005/0084223 of Tanaka et al. (Tanaka).
WITH RESPECT TO CLAIM 13, Perkins as set forth above discloses the method as defined in claim 9 but not one wherein step a) includes:
positioning a first set of capillary tubes with a first diameter d1 at selected locations around the over-sized core tube; and
positioning a second set of capillary tubes with a second diameter d2>d1 at remaining locations to form the initial lattice configuration.
Tanaka discloses a polarization retaining photonic crystal fiber that includes (Figs. 4 and 5, ¶ 47 et seq. and associated text):
positioning a first set of capillary tubes (thin holes 4a) with a first diameter d1 at selected locations around a central portion; and
positioning a second set of capillary tubes (marking portions 5, ¶ 37) with a second diameter d2>d1 at remaining locations to form the initial lattice configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a tube configuration along the lines of Tanaka in a system according to Perkins as set forth above in order to address and/or maintain polarization. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as 
Further, the combination would then provide:
positioning a first set of capillary tubes with a first diameter d1 at selected locations around the over-sized core tube; and
positioning a second set of capillary tubes with a second diameter d2>d1 at remaining locations to form the initial lattice configuration.
WITH RESPECT TO CLAIM 17, Perkins in view of Tanaka as set forth above (see claim 13, above) discloses a method of fabricating a microstructured core rod for a hollow core photonic bandgap optical fiber, including one comprising the steps of:
a) arranging a stack of capillary tubes in an initial lattice configuration including a central hollow area of a predetermined diameter d,
the stack of capillary tubes including a first set of capillary tubes with a first diameter d1 positioned immediately adjacent to the central hollow area and a second set of capillary tubes with a second diameter d2>d1 positioned at remaining locations to form the initial lattice configuration;
b) placing a core tube in the central hollow area,
wherein the first set of capillary tubes are disposed in a close-packed 
exhibiting minimal interstitial spacing therebetween; and
c) drawing the assembly formed in step b) into the microstructured core rod with the core tube forming a core wall comprising uniformly spaced-apart nodes with uniform length struts formed therebetween.
See claim 13, above. The same correspondence between elements and analysis applies.
WITH RESPECT TO CLAIM 18, Perkins in view of Tanaka as set forth above discloses the method as defined in claim 17 including one wherein in performing step b),
the step includes placing an over-sized core tube in the central hollow area.
See claim 13, above. The same correspondence between elements and analysis applies.

Conclusion
Applicant’s publication US 20200319399 A1 of October 8, 2020 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to holey and/or photonic crystal optical fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 21, 2021